Citation Nr: 0814313	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and received an honorable discharge.  He also served 
from August 1976 to December 1979; however, his character of 
discharge for that period was under conditions other than 
honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in February 2007 in 
Atlanta to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy in 
service. 

2.  The credible evidence does not support that the veteran's 
claimed in-service stressors occurred. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, in the first notice, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  The second notice, in March 2006, 
provided information regarding the process by which initial 
disability ratings are established, as well as how effective 
dates are determined.  The veteran was again advised to 
submit any information that he had that pertained to his 
claim.

A final notice was sent in June 2007, describing specifically 
what was necessary to establish service connection for post-
traumatic stress disorder (PTSD).  This notice reviewed the 
elements of service connection, to include the initial 
disability rating and effective date.  It also requested 
specific details regarding the veteran's alleged stressors at 
issue in the case.  The veteran did not respond to this 
request for information. 

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in November 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include those generated in 
conjunction with the veteran's successful claim for Social 
Security Administration disability benefits.  

The veteran has not been medically evaluated in conjunction 
with his claim; however, such is not required in this case.  
In cases of service connection for PTSD, and specifically 
with non-combat veterans, VA has a duty to assist in 
corroborating the claimed in-service stressors.  If there is 
no credible supporting evidence that the stressors actually 
occurred, then VA has no duty to schedule the veteran for an 
examination.  In this case, as will be fully discussed below, 
efforts to substantiate the veteran's stressors were made, 
but were ultimately unsuccessful.  Therefore, an examination 
is not required, and the duty to assist has been fulfilled. 

Service Connection

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2007).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

VA regulations reflect that symptoms attributable to are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Regarding the current diagnosis requirement, the medical 
evidence of record establishes most prominently a diagnosis 
of major depressive disorder with psychotic symptoms.  See, 
e.g., VA outpatient clinical record, problem list, dated in 
January 2007; see also VA progress note, dated in June 2005.  
However, there is one record in the course of the veteran's 
claim for SSA disability benefits which does note a diagnosis 
of PTSD, though without supporting history.  See consultant's 
notes dated in October 2002.  Giving the veteran the benefit 
of the doubt regarding a diagnosis, the question becomes a 
matter of the alleged stressors.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.  

In this case, the veteran served in Germany and Korea during 
his service from August 1974 to August 1976.  His military 
occupational specialty was that of fire control crewman.  He 
was not, nor does he contend that he was, at any time engaged 
in combat with the enemy.  Therefore, independent evidence is 
required to establish that his alleged stressors took place 
and were sufficient to cause PTSD symptomatology.
By way of stressors, the veteran has indicated that he 
experienced stress during basic training when live ammunition 
was used.  See stressor statement, received in November 2003.  
He also generally referred to "prejudice" during advanced 
infantry training, though did not specify any particular 
incident.  Id.  Service medical records do not show any 
complaint, treatment, or diagnosis of stress, anxiety, or 
other mental complaint.  Nor does the veteran allege that he 
filed an official complaint regarding prejudicial treatment.  
Given the vague circumstances of these allegations, and the 
lack of official evidence which could corroborate them, they 
are considered unverifiable.  Therefore, they cannot support 
a diagnosis of PTSD for purposes of VA benefits.

In his November 2003 statement, the veteran also indicated 
that he was diagnosed with meningitis during service and was 
treated as if he might contaminate those around him.  He 
reported that he was put in isolation, moved to a different 
base, and that it was "so traumatic that [he] never returned 
to [his] normal state of mind."  Service medical records 
confirm that on April 4, 1975, the veteran presented with 
complaints of pain in the upper thoracic spine and neck, 
radiating through the sternum.  The same day, a consult was 
order for possible meningismus.  Upon further examination, 
the veteran had no meningismus and the pain was declared 
musculoskeletal in nature.  An orthopedic consult that day 
rendered a diagnosis of muscle strain.  No follow up 
treatment was indicated, and no further complaints were made.   

The service medical records do not show psychiatric 
complaints referable to the meningismus/muscle strain 
diagnosis, or to any other incident in service.  Post-service 
mental health records do not make mention of this incident.  
In sum, there is no credible evidence to suggest that this 
incident is a stressor in the context of PTSD. 

In his February 2007 hearing before the undersigned, the 
veteran focused on two other incidents described in his 2003 
statement.  First, he alleged that sometime in 1975, while 
stationed in Germany, he witnessed his friend die from 
electrocution in the process of trying to retrieve a pair of 
boots from a high electrical wire.  When asked at his hearing 
for an approximate month in which this occurred, the veteran 
was unable to relay the information.  Additionally, the 
veteran did not remember the name of his friend.  Without 
this information, it is impossible for VA to research the 
incident through U. S. Army and Joint Services Records 
Research Center, which requires at a maximum a three month 
date range or the name of the deceased.  Personnel records 
confirm that the veteran was stationed in Germany from 
February 1975 to March 1976, so there is no way to deduce a 
three month period to search.  As such, this stressor is 
unverifiable and cannot form the basis of a PTSD diagnosis 
for VA purposes.

The second incident to which the veteran testified also was 
alleged to have taken place in Germany.  The veteran reported 
that while on guard duty, he walked up a hill and was 
suddenly hot and dizzy and experiencing double vision.  He 
testified that he immediately sought treatment for the vision 
problem through sick call.  He subsequently learned that he 
had been exposed to a radar signal which had been improperly 
set.  

Service medical records do not confirm any traumatic eye 
disorder or radar exposure for this veteran.  There is an 
August 1974 optometry clinic note from Fort Knox, just after 
the veteran enlisted and prior to his overseas service, 
indicating that it was his initial eye screening.  In May 
1975, three months after arriving in Germany, the veteran 
reported that when he woke up that morning, his eye was red 
and had a "sandy" feeling in it.  No mention was made of 
double vision, radar exposure, or the veteran's other 
symptoms that he has now described.  Superficial scarring of 
the corneal margin was noted.  He was given eye drops and 
released to duty.  Follow up one week later confirmed a 
normal eye exam.  

In July 1976, he underwent a routine eye examination, at 
which time his prescription was revised.  There was no 
history noted of injury or complaint.  The remainder of the 
service medical records are negative for treatment of any eye 
disorder as claimed by the veteran, or for any report of 
exposure to radar.  Service medical records would be the only 
official document which could verify this incident.  They are 
silent for such complaints.  As this stressor has not been 
confirmed by the available evidence, it cannot serve as a 
basis for a diagnosis of PTSD for VA benefits purposes. 
Overall, the evidence does not support that the veteran's 
claimed in-service stressors actually occurred.  Without such 
evidence, the diagnosis of PTSD of record is inadequate for 
purposes of establishing VA benefits.  The preponderance of 
the evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


